Exhibit 10.1

 

EMMAUS LIFE SCIENCES, INC.

Promissory Note

 

Principal Amount: $                                  

Loan Date:                               

 

 

Currency:                                   

Term:                                     

 

 

Interest Rate:                                      

Loan Due Date:                                     

 

 

Interest Payment Period:                                         

 

 

 

Lender:                             

 

 

FOR VALUE RECEIVED, Emmaus Life Sciences, Inc., a Delaware corporation, located
at 21250 Hawthorne Blvd., Suite 800 Torrance, CA 90503 (“Borrower”) agrees to
pay to Lender the sum of the Principal Amount in the stated Currency, together
with any accrued interest at the stated Interest Rate, under the following terms
and conditions of this this Promissory Note (“Note”).

 

1. Terms of Repayment (Balloon Payment): The entire unpaid Principal Amount and
any accrued interest shall become immediately due and payable upon the stated
Loan Due Date. Simple interest at the stated Interest Rate will accrue on the
outstanding Principal Amount commencing on the Loan Date of this Note and the
Borrower shall make payments of interest only as per the stated Interest Payment
Period.

 

2. Prepayment: This Note may be prepaid in whole or in part at any time after
six months of the Loan Date without premium or penalty. All prepayments shall
first be applied to interest, and then to principal payments.

 

3. Place of Payment: All payments due under this Note shall be sent to the
Lender’s address, as noted in Attachment 1 hereto, or at such other place as the
Lender or subsequently assigned holder of this Note may designate in writing in
the future.

 

4. Default: In the event of default, the Borrower agrees to pay all costs and
expenses incurred by the Lender, including all reasonable attorney fees as
permitted by law for the collection of this Note upon default.

 

5. Acceleration of Debt: If the Borrower (i) fails to make any payment due under
the terms of this Note or seeks relief under the U.S. Bankruptcy Code,
(ii) fails to deliver shares to the Lender by the deadline set forth in
Section 4 hereof, (iii) suffers an involuntary petition in bankruptcy or
receivership that is not vacated within thirty (30) days, (iv) consents to the
appointment of a receiver, trustee, assignee, liquidator or similar official or
such appointment is not discharged or stayed within 30 days, (v) makes a general
assignment for the benefit of its creditors or (vi) admits in writing that it is
generally unable to pay its debts as they become due, the entire balance of this
Note and any interest accrued thereon shall be immediately due and payable to
the holder of this Note.

 

6. Modification: No modification or waiver of any of the terms of this Note
shall be allowed unless by written agreement signed by the parties. No waiver of
any breach or default hereunder shall be deemed a waiver of any subsequent
breach or default of the same or similar nature.

 

7. Complete Note: This Note is the complete and exclusive statement of agreement
of the parties with respect to matters in this Note. This Note replaces and
supersedes all prior written or oral agreements or statements by and

 

--------------------------------------------------------------------------------


 

among the parties with respect to the matters covered by it. No representation,
statement, condition or warranty not contained in this Note is binding on the
parties.

 

8. Transfer of the Note: This Note may be transferred, in whole or in part, at
any time or from time to time, by the Lender. The Borrower hereby waives any
notice of the transfer of this Note by the Lender or by any subsequent holder of
this Note, agrees to remain bound by the terms of this Note subsequent to any
transfer, and agrees that the terms of this Note may be fully enforced by any
subsequent holder of this Note. If this Note is to be transferred, the Lender
shall surrender this Note to the Borrower, whereupon the Borrower will forthwith
issue and deliver upon the order of the Lender a new Note registered as the
Lender may request, representing the outstanding Principal Amount being
transferred by the Lender and, if less then the entire outstanding Principal
Amount is being transferred, a new Note to the Lender representing the
outstanding Principal Amount not being transferred. This Note may not be
transferred by the Borrower, by operation of law or otherwise, without the prior
written consent of the Lender.

 

9. Lost, Stolen or Mutilated Note:  Upon receipt by the Borrower of evidence
reasonably satisfactory to the Borrower of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Lender to the Borrower in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Borrower shall execute and deliver to the Lender a new Note representing the
outstanding Principal Amount and accrued and unpaid interest thereon.

 

10. Remedies:  The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note at law or in equity
(including a decree of specific performance and/or other injunctive relief), and
nothing herein shall limit the Lender’s right to pursue actual and consequential
damages for any failure by the Borrower to comply with the terms of this Note.

 

11. Severability of Provisions: If any portion of this Note is deemed
unenforceable, all other provisions of this Note shall remain in full force and
effect.

 

12. Insufficient Authorized Shares:  The Borrower shall take all reasonable best
action necessary to increase the Borrower’s authorized shares of common stock to
an amount sufficient to allow Borrower to reserve the Required Reserve Amount
for the Note.

 

13. Choice of Law: All terms and conditions of this Note shall be interpreted
under the laws of California, U.S.A., without regard to conflict of law
principles.

 

Signed Under Penalty of Perjury, this        day of        ,

 

Emmaus Life Sciences, Inc.

 

 

 

By:

 

 

2

--------------------------------------------------------------------------------


 

ATTACHMENT 1

 

Lender’s Name:

 

Lender’s Address:

 

3

--------------------------------------------------------------------------------


 

[INFORMATION FOR PURPOSES OF FILING WITH THE SECURITIES AND EXCHANGE COMMISSION]

 

SCHEDULE A

 

NOTEHOLDERS

 

Lender

 

Annual
Interest
Rate

 

Date of
loan

 

Term of
Loan

 

Loan Due
Date

 

Principal Loan
Amount

 

Interest Payment
Period

 

Conversion
Price

 

Lan T. Tran

 

10.0

%

02/09/2017

 

On demand up
to 2 years

 

02/09/2019

 

$

12,000

 

Annually

 

$

N/A

 

Shigeru Matsuda

 

11.0

%

02/17/2017

 

On demand up
to 2 years

 

02/17/2019

 

JPY

68,320,000

 

Annually

 

$

N/A

 

 

4

--------------------------------------------------------------------------------